UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

KAREEM SAINT ROBERSON, a/k/a
                                                               No. 96-4056
Poncho, a/k/a Dog, a/k/a Kareen
Saint Roberson, a/k/a Saint
Roberson, a/k/a Poncho Roberson,
a/k/a Paul Squeeky Johnson,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

GEROYNE ALEXANDER WOODS, a/k/a
                                                               No. 96-4057
Twin, a/k/a Eightball, a/k/a Twin
Woods, a/k/a Eightball Woods,
a/k/a Jerome Woods, a/k/a Jerome
Alexander,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
W. Earl Britt, District Judge.
(CR-95-45-BR)

Submitted: October 29, 1996

Decided: January 10, 1997

Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dean R. Davis, Wilmington, North Carolina; Walter H. Paramore, III,
Jacksonville, North Carolina, for Appellants. Janice McKenzie Cole,
United States Attorney, John S. Bowler, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Defendants Roberson and Woods pled guilty to distributing crack
cocaine and marijuana. They appeal, raising several challenges to
their sentences. Finding no error, we affirm.

Defendant Woods contends that the district court erred in receiving
evidence from the Government that went beyond the amount of drugs
cited in the plea agreement. The disputed evidence was used to calcu-
late Woods's relevant conduct for sentencing purposes. Woods argues
that he has a contractual obligation with the Government to be held
accountable only for the drug quantities that he pled guilty to in the
plea agreement. However, the plea agreement does not represent that
the amount specified in the count to which Woods pled guilty would
be the limit of what he would be held responsible for regarding rele-
vant conduct. See USSG § 1B1.3(a) (Nov. 1995).

During Woods's Fed. R. Crim. P. 11 hearing, the court warned him
that the Government would not withhold any evidence concerning rel-
evant conduct. The computation of offense levels encompasses rele-
vant conduct including drug quantities not specified in the count of

                    2
conviction if they are part of the same course of conduct or common
scheme or plan. United States v. Ellis, 975 F.2d 1061, 1067 (4th Cir.
1992), cert. denied, 507 U.S. 945 (1993). The only additional relevant
conduct for which the court held Woods responsible is a prior transac-
tion with a confidential informant in which the informant sold approx-
imately nine ounces of cocaine base for Roberson and Woods.

Woods claims that the district court did not properly support its
determination of drug quantity attributable to him. When a defendant
makes an objection to the PSR, the sentencing court must make a
finding resolving the matter or determine that such a finding is unnec-
essary because it would not impact sentencing. Fed. R. Crim. P.
32(c)(1). This requirement is satisfied, however, if the district court
expressly adopts the findings in the PSR. United States v. Walker, 29
F.3d 908, 911 (4th Cir. 1994); United States v. Morgan, 942 F.2d 243,
245 (4th Cir. 1991), cert. denied, 506 U.S. 1040 (1992) and 506 U.S.
1061 (1993).

At sentencing, FBI Special Agent Ackley identified by name the
informant whose assistance led the police to the Defendants, and
stated that the cooperation provided by the informant led to numerous
arrests, warrants, and other information regarding other drug dealers.
The dealers were subsequently arrested and convicted. Ackley further
stated that in every instance in which the informant provided informa-
tion, the information was subsequently proven to be true. Ackley also
stated that Roberson had cooperated during interviews and had cor-
roborated the information provided by the informant regarding
Woods.

After Ackley's testimony and argument on the matter, the court
ruled "by a preponderance of the evidence that the amount of drugs
attributable to [Woods] is as set forth in the Presentence Report." We
find that the court's decision is well-founded and meets the require-
ment under Rule 32(c)(1).

The district court sentenced Roberson as a career offender pursuant
to USSG § 4B1.1. To be sentenced as a career offender, the defendant
must have, inter alia, at least two prior felony convictions of a crime
of violence or a controlled substance offense. USSG§ 4B1.1. A con-
trolled substance offense is a violation of a state or federal law "pro-

                    3
hibiting the manufacture, import, export, distribution, or dispensing of
a controlled substance" or the possession of a controlled substance
with the intent to do the same. USSG § 4B1.2.

The PSR reveals that Roberson had two prior felony convictions.
The first was for possession with the intent to sell cocaine base in
California in February 1990. The second felony conviction was for
robbery and assault with a deadly weapon. Roberson argues that the
wording of the California drug offense does not comport with the
requirements for a controlled substance offense under § 4B1.2. He
argues that the California violation of "willfully and unlawfully pos-
sess[ing] for sale and purchas[ing] for purpose of sale of a controlled
substance" does not meet the definition of "possession of a controlled
substance . . . with intent to manufacture, import, export, distribute or
dispense" under § 4B1.2.

The statutory intent is clear that Roberson's previous felony con-
trolled substance offense is included under § 4B1.2. In addition, at
sentencing Roberson merely objected to being sentenced as a career
offender, but was "unable to present any argument or authority that
refutes the probation officer's analysis regarding career offender."

We therefore affirm the judgments. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     4